Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 6, 7, 10, 12, 13, 17-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, teach or suggest: “generating an array of frequency transformed values by a matrix-multiplication process using a transform matrix having a data precision greater than six bits, the transform being matched to an inverse transform that has a data precision of six bits and is used to decode the video data values…”, as required by independent claims 1, 12, and 21.
In other words, the independent claims require an encoder to forward transform video data using a transform matrix that is at least one bit greater than the transform precision at the decoder, and also setting the data precision of the forward transform matrix to three less than the bit depth of the video data.  In US 2015/0016542 A1, “Rosewarne”, it is disclosed that a forward transform and inverse transform have the same precision, as is conventional in the art (See [0137]).  Although Rosewarne describes an 8 bit DCT matrix in Appendix B there is no suggestion to match this DCT with video data having a bit depth of 11 bits.
A further search yielded US 8,374,237 B2, “Demos”, which discloses matching the IDCT precision at an encoder to that of a decoder IDCT (Abstract).  However, Demos is silent on the relationship between the encoder (forward) DCT precision, and decoder IDCT precision, and only explicitly discusses matching the precision between encoder and decoder inverse DCT steps (Figures 3 and 4, elements 310, 406.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.